          Case 3:20-cv-02731-VC Document 939 Filed 12/31/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,                Case No. 20-cv-02731-VC
                Plaintiffs,
                                                     BAIL ORDER NO. 58
         v.
                                                     Re: Dkt. Nos. 919-1, 919-2
 DAVID JENNINGS, et al.,
                Defendants.

The bail applications from the following detainees are granted:

           •   Ondrej Vanicek

           •   Eduardo Ezequiel Melendez Villanueva

Bail is subject to the standard conditions of release as stated at Dkt. No. 543.

       IT IS SO ORDERED.

Dated: December 31, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
